Citation Nr: 1041601	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  94-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a recurrent ear infection, 
to include otitis media and otitis externa, claimed as secondary 
to service-connected pansinusitis.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA).  Until November 1997, those decisions had been made 
by the Regional Office (RO) in St. Petersburg, Florida, and the 
Veteran had, in part, perfected an appeal to the Board of the 
issue of entitlement to service connection for otitis media 
secondary to service-connected pansinusitis.

In November 1997, the Board, in part, remanded the issue for 
further evidentiary development.  Since November 1997, the 
Veteran has relocated to an area served by the RO in Buffalo, New 
York.

In a March 2003 decision, the Board, in part, denied service 
connection for otitis media, claimed as secondary to service-
connected pansinusitis.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2004 order, the Court granted a joint motion for remand 
and remanded the appeal for readjudication.  Accordingly, in June 
2004, the Board, in part, remanded the issue for further 
development.

In May 2006 and August 2008, the Board again, in part, remanded 
the issue for further development.

Broadly construing the Veteran's contentions as having a 
recurrent ear infection due to his service-connected 
pansinusitis, and given the findings of record, which include 
diagnoses of otitis media and otitis externa, the Board 
recharacterized the Veteran's claim as stated on the title page.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam 
order).

The Board is aware that the Veteran submitted additional evidence 
in October 2010, after the most recent supplemental statement of 
the case (SSOC) was issued in July 2010.  38 C.F.R. § 20.1304(c) 
(2009) states that any "pertinent" evidence submitted by the 
Veteran which is accepted by the Board must be referred to the 
agency of original jurisdiction (AOJ) for review, unless this 
procedural right is waived by the Veteran.  No such waiver was 
received in this instance.  However, upon review of the evidence, 
the Board finds that it is duplicative or cumulative of evidence 
of record previously associated with the claims file.  The 
evidence consists of duplicate copies of service treatment 
records and VA medical records.  The evidence also consists of a 
statement of his contentions, which the Board observes is already 
documented in the claims file.  As such, the Board finds that the 
Veteran's statement is essentially cumulative in nature and 
amounts to a repeat of statements already of record provided by 
the Veteran.  In any event, for the reasons discussed above, the 
Board determines that any error in not returning the claims to 
the AOJ for readjudication is harmless and results in no 
prejudice to the Veteran.  See 38 C.F.R. § 20.1102 (2009).

The issues of entitlement to service connection for 
hearing loss and tinnitus, both as secondary to 
pansinusitis and allergic rhinitis, and an earlier 
effective date for the grant of a total disability rating 
based on individual unemployability (TDIU) have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  The Board 
notes that under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  


FINDINGS OF FACT

1.  Otitis externa did not have its onset in service or for many 
years thereafter, and it is not related to service or service-
connected pansinusitis or allergic rhinitis.

2.  The Veteran currently does not have otitis media of the right 
ear.

3.  Otitis media of the left ear is proximately due to or the 
result of service-connected pansinusitis and rhinitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for otitis externa, to 
include as secondary to service-connected pansinusitis and 
allergic rhinitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

3.  The criteria for service connection for otitis media of the 
right ear, to include as secondary to service-connected 
pansinusitis and allergic rhinitis, are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).

3.  The criteria for service connection for otitis media of the 
left ear, as secondary to service-connected pansinusitis and 
allergic rhinitis, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

In light of the Board's favorable determination on the claim for 
otitis media of the left ear, no further discussion of VCAA 
compliance is needed at this time.  

As regards the other aspects of the claim, the Veteran was 
provided notice of the VCAA in October 2004, after the initial 
adjudication of the claim in the January 1995 rating decision.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice letter constituted harmless error in 
this case.  The VCAA letter indicated the types of information 
and evidence necessary to substantiate a claim for service 
connection on a secondary basis, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  The claim was 
subsequently readjudicated in a December 2005 SSOC.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield, 444 
F.3d 1328; Pelegrini, 18 Vet. App. 112.  Thereafter, the Veteran 
received additional notice in June 2006, pertaining to the 
downstream disability rating and effective date elements of his 
claim, with subsequent readjudication in an August 2007 SSOC.  
See Dingess, 19 Vet. App. 473.  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

The Board notes that the Veteran has not been notified of the 
information and evidence needed to substantiate a claim for 
direct service connection.  However, as he has consistently 
asserted that his claimed disability is secondary to a service-
connected disability, the Board finds that that he is not 
prejudiced by such omission.  In addition, the September 1995 
statement of the case and subsequent SSOCs provided the Veteran 
with the provisions of 38 C.F.R. § 3.303, the regulation 
pertaining to direct service connection claims.  This factor 
demonstrates that a reasonable person could have been expected to 
understand what was needed to substantiate a claim for service 
connection on a direct service-incurrence basis.  Accordingly, 
the Board finds that no prejudice to the Veteran will result from 
the adjudication of the claim in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA development 
would be an essentially redundant exercise and result only in 
additional delay with no benefit to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

In the June 2009 remand, the Board requested that the RO obtain 
VA treatment records and an addendum from the examiner who 
prepared the January 2009 VA ear disease examination report to 
determine whether any previously existing otitis media was 
related to service.  The RO associated the requested records in 
December 2009 and obtained an addendum and follow-up opinion from 
the examiner in October 2009 and March 2010, respectively.  
Although the examiner's addendum and follow-up opinion are 
inadequate, the Board finds that the Veteran is not prejudiced by 
this error.  As noted above, the claim for service connection for 
otitis media of the left ear is being granted.  As regards otitis 
media of the right ear, the claim is being denied as there is no 
evidence of current disability.  Thus, an inadequate opinion on 
the etiology of the claimed disorder has no bearing on the case.  
Here, the Board notes that the Court shall take due account of 
the rule of prejudicial error.  38 U.S.C. § 7261(b)(2) (West 
2002).  Cf. Stegall v. West, 11 Vet. App. 268 (1998).  Remanding 
this case back to the RO for an opinion on a currently 
nonexistent disorder would result only in additional delay with 
no benefit to the Veteran.  See Bernard, 4 Vet. App. 384.  See 
also Sabonis, 6 Vet. App. at 430.  

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, VA outpatient treatment reports, VA 
examination reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to obtain.  
There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2009).




Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  Service connection may be also granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

Analysis

The Veteran contends that he has a recurrent ear infection, to 
include otitis media and otitis externa, due to his service-
connected pansinusitis.

Initially, the Board notes that service connection is in effect 
for pansinusitis and allergic rhinitis.

The Veteran's service treatment records reflect treatment for ear 
problems.  A May 1964 entry reflects a history of a left ear ache 
and fever treated with medication, findings of a markedly 
infected left ear drum, and a diagnosis of left otitis media.  A 
December 1964 entry reflects an infected left ear drum and 
postnasal drip, and a diagnosis of sinusitis with otitis media.  
A December 1964 ENT consult reflects a history of recurrent 
sinusitis with otitis media, findings of pus in the ear, and a 
diagnosis of pansinusitis.  Subsequent entries later that month 
reflect pus and blood in the right ear and pus in the left ear.  
A January 1965 entry reflects complaints of a left ear ache, 
findings of pus in the left ear and blood and a small amount of 
pus in the right ear.  A February 1965 entry reflects complaints 
of pain below both ears of a transient nature and a diagnosis of 
rhinitis.  A March 1965 entry reflects that he was still having 
episodes of bilateral ear fullness and occasional itching.  
During a June 1965 separation examination, although he reported a 
history of ear trouble and running ears, clinical evaluation of 
the ears was normal.  He again reported a history of ear trouble 
and running ears in July 1966, but clinical evaluation of the 
ears was again normal.  

Post-service VA medical records reflect treatment for ear 
problems, including otitis media and otitis externa.  A September 
1988 treatment note reflects complaints of sinuses acting up and 
pain in the left ear.  A November 1989 note reflects complaints 
of ear trouble, including left ear pain.  An August 1992 note 
reflects complaints of running ears.  A May 1994 VA examination 
report reflects diagnoses of chronic sinusitis, perennial 
allergic rhinitis, and subsiding otitis media of the left ear.  A 
July 1996 treatment note reflects complaints of itching in the 
ears and diagnoses of improved sinusitis and worsening otitis 
externa.  A November 1996 note reflects treatment for allergic 
rhinitis and a diagnosis of otitis externa.  An August 1999 note 
reflects complaints of left ear pain and continuing sinus pain 
and a diagnosis of mild sinusitis.  A January 2002 note reflects 
complaints of greenish nasal discharge and ear pain.  An August 
2002 note reflects complaints of right ear pain for the past 
three days and a diagnosis of otitis externa of the right ear.  
An October 2004 VA treatment note reflects a recent diagnosis of 
otitis externa due to yeast.  An April 2005 VA treatment note 
reflects a follow-up for rhinosinusitis and complaints of 
bilateral ear itching.  An August 2005 VA treatment note reflects 
a history of rhinosinusitis and ear infections, that the Veteran 
just came off of antibiotics and was now complaining of ear pain, 
and a diagnosis of bilateral otitis externa and left otitis 
media.  A May 2006 VA treatment note reflects a diagnosis of 
recurrent otitis externa due to yeast.

A January 2009 VA examination report reflects a review of the 
claims file and the examiner's observation that the Veteran does 
not have otitis media but rather otitis externa.  The examiner 
opined that the Veteran's otitis externa was not caused by or a 
result of pansinusitis or military service.  The examiner 
explained that pansinusitis does not cause otitis externa and 
otitis media does not cause otitis externa.  The examiner added 
that there is no evidence that the otitis externa began in 
service.

In a March 2009 letter, the Veteran's VA treating physician noted 
the Veteran's history of recurrent sinusitis, that the Veteran is 
service-connected for pansinusitis and allergic rhinitis, that 
the Veteran required treatment for recurrent otitis media during 
service and in the ensuing years, and that the Veteran has 
scarred tympanic membranes on examination.  The physician then 
stated that it is at least as likely as not that the Veteran's 
recurrent otitis media is due to his chronic rhinosinusitis.

In an October 2009 addendum, the above VA examiner stated that no 
diagnosis of recurrent otitis media was found in the claims file 
and that the Veteran's ears were normal during the January 2009 
examination.  

In a February 2010 opinion, the above VA examiner stated that the 
Veteran does not currently have a diagnosis of recurrent otitis 
media and that the Veteran had otitis media in service but the 
condition has been improved and resolved for years.

Initially, the Board finds that service connection for otitis 
externa, to include as secondary to pansinusitis, is not 
warranted.  There is no evidence of otitis externa in service or 
for many years thereafter and the January 2009 VA examiner opined 
that the otitis externa is not related to service or service-
connected pansinusitis.  

The Board next finds that the Veteran currently does not have 
otitis media of the right ear.  Although his service treatment 
records indicate that he may have had otitis media of the right 
ear, the post-service medical evidence does not establish a 
diagnosis of the disorder for the right ear.  As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Simply put, in the absence of proof of present disability, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Thus, as there is no right ear disorder that can be related to 
service, the claim for service connection for otitis media of the 
right ear is denied.  

However, the Board finds that service connection for otitis media 
of the left ear is warranted.  The Veteran was treated for otitis 
media of the left ear during service.  He was also treated for 
sinusitis and rhinitis.  He continued to receive treatment for 
sinusitis and rhinitis after service.  He also received treatment 
for otitis media of the left ear on two occasions, most recently 
in August 2005.  As noted earlier, service connection for 
pansinusitis and allergic rhinitis has already been established.  
Given the opinion of his treating physician that it is at least 
as likely as not that his recurrent otitis media is due to his 
chronic rhinosinusitis, resolving all reasonable doubt in the 
Veteran's favor, the Board finds that his otitis media of the 
left ear is proximately due to or the result of his service-
connected pansinusitis and allergic rhinitis.  Thus, service 
connection for otitis media of the left ear, as secondary to 
service-connected pansinusitis and allergic rhinitis, is 
warranted.




ORDER

Service connection for otitis externa is denied.

Service connection for otitis media of the right ear, to include 
as secondary to service-connected pansinusitis and allergic 
rhinitis, is denied.

Service connection for otitis media of the left ear, as secondary 
to service-connected pansinusitis and allergic rhinitis, is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


